932 F.2d 967
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Albert BROWN, Plaintiff-Appellant,v.Larry NAPIER, Captain, Julie Westerfield, K. Milburn, SharonTaylor, Don Stewart, Dewey Sowders, Warden,Defendants-Appellees.
No. 91-5462.
United States Court of Appeals, Sixth Circuit.
May 15, 1991.

Before KENNEDY and BOYCE F. MARTIN, Jr., Circuit Judges, and ENGEL, Senior Circuit Judge.

ORDER

1
This matter has been referred to a panel of the court.  A review of the record indicates that plaintiff appealed from the order entered March 20, 1991.  That order dismissed the action as to the defendants in their individual capacities and for all relief other than injunctive relief.  It also directed that summons issue to the named defendants in their official capacities only as to the plaintiff's claims for injunctive relief.


2
This court lacks jurisdiction in this appeal.  Absent Fed.R.Civ. P. 54(b) certification, an order disposing of fewer than all the claims or parties involved in the action is not appealable.    Liberty Mut. Ins. Co. v. Wetzel, 424 U.S. 737, 742-45 (1976);  Solomon v. Aetna Life Ins. Co., 782 F.2d 58, 59-60 (6th Cir.1986).  No Rule 54(b) certification was made in the instant case.  The final decision of the district court has not been entered during the pendency of this appeal;  therefore, this court lacks jurisdiction.    See Gillis v. United States Dep't of HHS, 759 F.2d 565, 569 (6th Cir.1985).


3
Accordingly, it is ORDERED that the appeal be, and it hereby is, dismissed for lack of jurisdiction.  Rule 8(a), Rules of the Sixth Circuit.